The rights of the parties to this controversy turn upon one issue which was certified to the Supreme Court. In response to the questions involving that issue, the Commission of Appeals has held that because the Axtell Company failed to comply with the requirements of amended article 5160. Revised Statutes, it is not entitled to recover upon the bond.
It is unnecessary for us to discuss any other propositions urged, and in accordance with the answers of the Commission of Appeals, 36 S.W.2d 715, the judgment of the trial court is reversed and here rendered that the Axtell Company take nothing as against appellant. *Page 1119